Exhibit 99.1 STARFIELD RESOURCES INC. AUDITED CONSOLIDATED FINANCIAL STATEMENTS February 28, 2011 KPMG LLP Telephone (416) 777-8500 Chartered Accountants Fax (416) 777-8818 Bay Adelaide Centre Internet www.kpmg.ca 333 Bay Street Suite 4600 Toronto ON M5H 2S5 Canada REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors of Starfield Resources Inc. We have audited the accompanying consolidated balance sheet of Starfield Resources Inc. as of February 28, 2011 and the related consolidated statements of operations and comprehensive loss, cash flows and changes in shareholders’ equity for the year ended February 28, 2011. These consolidated financial statements are the responsibility of Starfield Resources Inc.’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Starfield Resources Inc. as of February 28, 2011 and its consolidated results of operations and its consolidated cash flows for the year ended February 28, 2010 in conformity with Canadian generally accepted accounting principles. The consolidated financial statements of Starfield Resources Inc. as at February 28, 2010 and for the years ended February 28, 2010 and February 28, 2009 were audited by another auditor who expressed an opinion on those statements dated June 11, 2010, except as to note 16 which is as of September 26, 2011. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Starfield Resource Inc.’s internal control over financial reporting as of February 28, 2011, based on the criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated September 26, 2011 expressed an adverse opinion on the effectiveness of Starfield Resources Inc.’s internal control over financial reporting. Chartered Accountants, Licensed Public Accountants Toronto, Canada April 22, 2011, except as to note 16 which is as of September 26, 2011 KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity. KPMG Canada provides services to KPMG LLP. As at February 28, 2011 and February 28, 2010 (in thousands of Canadian dollars) February 28, February 28, ASSETS Current Assets Cash $ $ Amounts receivable Prepaid expenses and deposits (Note 3) Total current assets Mineral properties (Note 4) Equipment (Note 5) Total assets $ $ LIABILITIES Current Liabilities Accounts payable and accrued liabilities $ $ Total current liabilities Deferred compensation (Note 9) - Future income tax liability (Note 6) SHAREHOLDERS' EQUITY Share capital Contributed surplus Warrants Deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ Nature of operations (Note 1) Commitments (Note 10) Subsequent events (Note 15) The accompanying notes are an integral part of these financial statements. On behalf of the Board: (signed) Director (signed) Director Norman Betts Shirley Mears STARFIELD RESOURCES INC. | 3 Consolidated Statements of Operations and Comprehensive Loss For the years ended February 28, 2011, February 28, 2010 and February 28, 2009 (in thousands of Canadian dollars except loss per share) Expenses General and administrative Consulting $
